Case 1:18-cv-04880-PKC Document 43 Filed 11/27/19 Page 1 of 2

 

THE City OF NEW YORK

JAMES. JOHNSON LAW DEPARTMENT ALISON S. MITCHELL,
Corporation Counsel 100 CHURCH STREET Senior Counsel
NEW YORK, NEW YORE 10007 Phone: (212) 356-3514

Fax: (212) 356-3558
amitchel@law.nyc.gov

November 26, 2019
BY ECE Spot payee
Honorable P. Kevin Castel fe j
United States District Judge wer = ‘
Southern District of New York pre
500 Pearl Street VP {*
New York, New York 10007 pen & pee
Re: Cordeil Hines v. City of New York, et al., Me Apocd pie eV
18-CV-4880 (PKC) pos ot
MS = 6

Your Honor: U & ps

 

I am Senior Counsel in the Office of James E. Johnson, Corporation Cetnsel of the City / / A ji

-of New York, attorney assigned to the defense of the above-referenced matter. Defendants write
to respectfully request a So Ordered Subpoena for Alejandra Todorovich to be compelled to
appear at 100 Church Street, 4" floor, New York, New York 10007 for a deposition, or in the
alternative, for an Order to Show Cause as to why she should not be held in contempt for failure
to appear for her properly noticed deposition responsive to the subpoena that was served
pursuant to Fed. R. Crv. P. 45 on October 15, 2019. Furthermore, defendants respectfully
request an extension of discovery, which is currently set to close on December 1, 2019, for the
sole purpose of taking Ms. Todorovich’s deposition.

By way of background, plaintiff alleges, inter alia, that he was falsely arrested, among
other claims, for driving while intoxicated. Plaintiff listed Alejandra Todorovich in his initial
disclosures as a non-party witness who was present in his vehicle when he was stopped by the
defendants for driving while intoxicated. The undersigned spoke with Ms. Todorovich via
telephone on October 10, 2019 and she provided an address for personal service of a subpoena
for her deposition. The undersigned informed Ms. Todorovich that she would be served with a
subpoena at the address she provided for a deposition scheduled for October 18, 2019. Ms.
Todorovich further stated that she had no interest in participating in the instant matter in any
manner. On October 10, 2019, the undersigned (in an abundance of caution) mailed, via regular
and certified mail, copies of a cover letter and a subpoena to Ms. Todorovich that would later be
served on her. See Dkt. Entry No. 41-1. On October 15, 2019, the aforementioned cover letter
and subpoena were properly served on Ms. Todorovich at her residence and a copy of the same
was placed in the mail on October 16, 2019, See Dkt. Entry No. 41-2.

 
Case 1:18-cv-04880-PKC Document 43 Filed 11/27/19 Page 2 of 2

On October 18, 2019, Ms. Todorovich failed to appear for her subpoenaed deposition.
The parties conferred on this matter as Defendants now move to compel Ms. Todorovich to
appear at 100 Church Street, qm floor, New York, New York 10007 for a deposition responsive
to the subpoena that was served pursuant to FED. R. Cry. P. 45, or in the alternative be ordered to
show cause as to her failure to respond to the subpoena. Plaintiff does not oppose this
application.

Under Rule 26(b)(1) of the Federal Rules of Civil Procedure states that a party may
discover “any nonprivileged matter that is relevant to any party’s claim or defense...” FED. R.
Civ. P. 26(b)(1). Although not unlimited, relevance for purposes of discovery, is an extremely
broad concept. Cohen v. City of New York, 05 Civ. 6780 (RIS)\JCF), 2016 U.S. Dist. LEXIS
44762 at *6, (S.D.N.Y. 2010) (quotation omitted). Once relevance has been shown, it is up to the
responding party to justify curtailing discovery. Id.; See Melendez v. Greiner, 01 Civ. 7888
(SAS)(DF), 2003 U.S. Dist. LEXIS 19084, at *1 (S.D.N-Y. Oct. 23, 2003). (“Where a party
resists discovery of certain information, the burden is on that party to clarify and explain
precisely why its objections are proper”). Generally, discovery is only limited when “sought in
bad faith, to harass or oppress the party subject to it, when it is irrelevant, or when the
examination is on matters protected by a recognized privilege.” Melendez, 2003 U.S. Dist.
LEXIS 19084, at *1 (quoting In re Six Grand Jury Witnesses, 979 F.2d 939, 943 (2d Cir. 1992)),

 

Defendants respectfully submit that to prepare their case, Ms. Todorovich’s deposition is
necessary. Plaintiff brings various claims related to his arrest. Plaintiff named Ms. Todorovich
in his initial disclosures as an individual who was a passenger in plaintiff’s vehicle at the time of
the car stop and plaintiffs arrest. Plaintiff further testified at his deposition that he was with Ms.
Todorovich at a restaurant and that she had witnessed him consume alcohol prior to his arrest.
Furthermore, Ms. Todorovich offered testimony at a Department of Motor Vehicle’s Hearing
regarding this incident. Accordingly, defendants are entitled to question Ms. Todorovich
regarding the information she personally knows and defendants were forced to serve a subpoena
on Ms. Todorovich on October 15, 2019, in order to obtain the necessary testimony. See Dkt.
Entry No. 41-1; See Exhibit A, Affidavit of Service. This subpoena was returnable for October
18, 2019. On October 18, 2019, Ms. Todorovich failed to appear for her deposition and provided
no basis for her nonappearance.

Accordingly, defendants now respectfully request that the Court issue a So Ordered
Subpoena for Alejandra Todorovich to be compelled to appear at 100 Church Street, 4" floor,
New York, New York 10007 for a deposition, or in the alternative, for an Order to Show Cause
as to why she should not be held m contempt for failure to appear for her properly noticed
deposition responsive to the subpoena that was served pursuant to Fed. R. Civ. P. 45 on October
15, 2019. Defendants thank you for your consideration herein.

Respectfully submitted,
cc: BY ECE . Alison 8. Mitchell
Daniel McGuinness, Esq. Senior Counsel

Attorney for Plaintiff

 
